Citation Nr: 1543037	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-21 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.  

3. Entitlement to service connection for a sciatic nerve disorder, to include as secondary to a service-connected disability.

4. Entitlement to service connection for restless leg syndrome, to include as secondary to a service-connected disability.  

5. Entitlement to service connection for vascular disorder, to include as secondary to a service-connected disability.

6. Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran initially submitted a claim of service connection for posttraumatic stress disorder (PTSD).  March 2009 VA Form 119 Report of Contact.  As the Veteran has been diagnosed with psychiatric disorders other than PTSD, the Board has expanded the issue on appeal to include all acquired psychiatric disorders.  See generally Clemons v. Shinseki, 23 Vet. App. 1   (2009) (claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities).

Similarly, the Veteran initially submitted a claim of service connection for peripheral artery disease.  October 2008 Veteran's Statement.  At the July 2015 Board hearing the Veteran testified that he was not sure that the condition causing his lower extremity problems was peripheral artery disease or some other vascular disorder.  As such, the Veteran and the undersigned Judge determined the Veteran's claim was better characterized as a claim for entitlement to service connection for vascular disorder, to include as secondary to a service-connected disability.

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a sciatic nerve disorder, entitlement to service connection for restless leg syndrome, entitlement to service connection for vascular disorder, and entitlement to service connection for a sleep disorder, all to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2000 rating decision denied the Veteran's claim of entitlement to service connection for dysthymia.  

2. The Veteran filed a notice of disagreement in December 2000.

3. A statement of the case was issued February 2001 and the Veteran was notified of his appellate rights.

4. Veteran did not file a substantive appeal.  

5. Evidence received since the November 2000 rating decision includes evidence that has not previously been included in the record, relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, is not cumulative or redundant, and raises a reasonable possibility of substantiating that claim.



CONCLUSIONS OF LAW

1. The November 2000 rating decision, which denied the Veteran's claim of entitlement to service connection for dysthymia is final.  38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the November 2000 rating decision in connection with Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability, is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claim addressed in the analysis part has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
	
Analysis

I. Claim to Reopen

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, including PTSD and depression.  Prior to the denial that gave rise to this appeal; the most recent denial of the Veteran's claim for service connection for dysthymia was through a November 2000 rating decision.  The Veteran was notified of the November 2000 rating decision and filed a notice of disagreement in December 2000.  A statement of the case was issued in February 2001.  The Veteran was notified of his appellant rights; however, the Veteran did not file a substantive appeal.  Therefore, the November 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the November 2000 rating decision includes non-VA treatment records, VA medical records, VA examination reports, and the Veteran's July 2015 testimony before the Board.  Significantly, since the November 2000 rating decision the Veteran has asserted that he suffers from PTSD and has reported underlying stressors for the condition.  The Board concludes that this assertion is new and material evidence with respect to the issue of entitlement to service connection for a psychiatric condition, to include as secondary to a service connected condition.  The evidence is new as it has not previously been included in the record.  The evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of an in-service incurrence or aggravation of a disease or injury.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection must be reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability, is reopened.  


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include as secondary a service-connected disability.  The Veteran was provided a VA examination in November 2010.  The examination was for mental disorder besides PTSD.  The Board acknowledges the November 2010 VA examiner diagnosed dysthymic disorder not PTSD and that the medical evidence of record does not contain a direct diagnosis of PTSD.  However, VA mental health treatment records do occasionally include PTSD in the Veteran's problem list and some records indicate he is receiving treatment for the same.  Therefore, the Board finds it necessary for a VA examination for PTSD to be conducted to determine whether a diagnosis is warranted and if not why.

Furthermore, the opinion of the November 2010 VA examiner only addressed whether the Veteran's psychiatric disorder was secondary to his service-connected hypertension.  However, an October 2008 letter from Dr. M.S.T. suggests that some of the Veteran anxiety and depression is attributable to the loss of use of the left side of the Veteran body.  The Board notes that the Veteran is service connected for mild left upper and lower extremity weakness, a residual of transient ischemic attack associated with hypertension.  Therefore, the Board finds it necessary that a VA examination be conducted to determine whether the Veteran's psychiatric disorder is secondary to any other service-connected disability.  

Additionally, the Veteran claims entitlement to service connection for a sciatic nerve disorder.  A VA examination of the peripheral nerves was conducted in February 2015 as part of a separate claim for a total disability evaluation based on individual unemployability (TDIU).  On the examination report the VA examiner noted incomplete paralysis of the sciatic nerve.  Previous VA examination found no sciatic nerve paralysis.  As such, a new examination in necessary so that the VA examiner may have an opportunity to provide an opinion on whether the sciatic nerve paralysis is related to service or secondary to one of the Veteran's service-connected disabilities.     

Moreover, the Veteran claims entitlement to service connection for restless leg syndrome, to include as secondary to a service connected disability.  The Veteran was provided with an arteries, veins, and miscellaneous VA examination in June 2010.  The VA examiner reported a diagnosis of restless leg syndrome.  Nevertheless, no opinion was provided on the etiology of the condition.  Thus, a new examination is necessary so that the VA examiner may have the opportunity to examine the Veteran and provide such an opinion.    

Likewise, the Veteran claims service connection for a vascular disorder that affects his lower extremities.  The Veteran is service connected for mild left lower extremity weakness, residuals of transient ischemic attack associated with hypertension.  The Veteran testified in July 2015 that he suffers from a lower extremity vascular condition that is separate from this weakness.  In 2007 the Veteran had operations to address venous insufficiency of the left and right leg due to great saphenous vein incompetence.  Later in 2007 a rating decision denied service connection for varicose veins based on a May 2007 VA examiner's opinion that varicose veins were neither caused by or the result of hypertension.  The Veteran was provided a VA examination for the arteries, veins, and miscellaneous in June 2010.  The VA examiner noted a history of peripheral artery disease/ peripheral vascular disease but did not provide an opinion on a relationship to service or hypertension.  The VA examiner seems to link this history to the vein procedures in 2007 but it is not clear that the varicose vein condition the May 2007 VA examiner said was unrelated to hypertension is the same condition the June 2010 VA examiner noted a history of.  Therefore, an examination is necessary so that further clarification on this point can be sought.     

Finally, the Veteran claims entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability.  The Veteran was provided a VA examination in October 2010.  The VA examiner concluded it is less likely as not that sleep apnea was caused by the Veteran's time in service or his hypertension.  

Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Both the causation and aggravation prongs must be discussed in order for the opinion to be adequate.  Allen, 7 Vet. App. 439.  An opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor.  Id. at 449.  Moreover, stating the disability is "not caused by or a result of" a disability does not sufficiently address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).
Accordingly, the Board finds the October 2010 opinion inadequate as it failed to directly address whether service-connected hypertension aggravated sleep apnea.  Also, the Board notes that since the October 2010 examination, the Veteran's wife submitted a statement indicating that following the Veteran's discharge she noticed "he would snore and basically stop breathing.  During the time of the loud snoring, I would have to shake him in order to get his attention to continue breathing."  July 2014 Wife's Statement.  In July 2015, the Veteran testified that during service bunkmates told him he snored loudly and his wife told him the same.  The Veteran indicated that his wife also mentioned that he sometimes seemed like he was gasping for air.  July 2015 Board Hearing Trans. p. 13.  Thus, the Board asks that the VA examiner address aggravation and whether, in light of the new evidence, he still maintains his opinion that it is less likely as not that sleep apnea was caused by the Veteran's time in service.
 
Therefore, new VA examinations are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examinations to address the etiology of any diagnosed acquired psychiatric disorder, sciatic nerve paralysis, restless leg syndrome, and vascular disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examinations.

The examiners are requested to address the following:

PTSD and Other Psychiatric Disorder Examination

a. Do the Veteran's symptoms meet the DSM-IV criteria for PTSD or any other psychiatric disorder?  If PTSD is not diagnosed please discuss what criteria were not met.  The Veteran filed his substantive appeal in August 2013; therefore, evaluation of the Veteran's psychiatric condition is necessary under the DSM-IV.

b. As to each psychiatric disorder diagnosed, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that it is etiologically related to the Veteran's active duty service?

c. If the answer to (b) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the psychiatric disorder diagnosed is proximately due (caused by) to any of the Veteran's service-connected disabilities?

d. If the answer to (c) is less likely than note (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the psychiatric disorder diagnosed has been aggravated beyond its normal progression by any of the Veteran's service-connected disabilities.  

Sciatic Nerve Disorder Examination

e. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's incomplete sciatic nerve paralysis is etiologically related to the Veteran's active duty service?

f. If the answer to (e) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's incomplete sciatic nerve paralysis is proximately due (caused by) to any of the Veteran's service-connected disabilities?

g. If the answer to (f) is less likely than note (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's incomplete sciatic nerve paralysis has been aggravated beyond its normal progression by any of the Veteran's service-connected disabilities.  




Restless Leg Syndrome Examination

h. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's restless leg syndrome is etiologically related to the Veteran's active duty service?

i. If the answer to (h) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's restless leg syndrome is proximately due (caused by) to any of the Veteran's service-connected disabilities?

j. If the answer to (i) is less likely than note (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's restless leg syndrome has been aggravated beyond its normal progression by any of the Veteran's service-connected disabilities.  

Vascular Disorder Examination

k. Please list all currently diagnosed vascular conditions or any vascular condition that warranted a diagnosis at any point since the Veteran filed his claim for peripheral artery disease in October 2008.  

l. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed vascular condition is etiologically related to the Veteran's active duty service?

m. If the answer to (l) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed vascular condition is proximately due (caused by) to any of the Veteran's service-connected disabilities?

n. If the answer to (m) is less likely than note (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's diagnosed vascular condition has been aggravated beyond its normal progression by any of the Veteran's service-connected disabilities.  

Sleep Apnea Addendum Opinion

2. Also, return the claims file to the provider of the opinion in the October 2010 VA examination report, so that an addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 
The examiner is requested to address the following:

a. In light of the wife's statement of July 2014 and the Veteran's testimony of July 2015, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's sleep apnea is etiologically related to the Veteran's active duty service?

b. If the answer to (a) is less likely than note (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's sleep apnea has been aggravated beyond its normal progression by any of the Veteran's service-connected disabilities, including hypertension.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiners are requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


